191 F.2d 401
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.WESTERN CONSTRUCTION COMPANY et al., Respondents.
No. 12806.
United States Court of Appeals Ninth Circuit.
September 18, 1951.

Petitions to Review Decisions of the Tax Court of the United States.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Helen Goodner, L. Henry Kutz and Carlton Fox, Sp. Assts. to Atty. Gen., for petitioner.
Ralph B. Potts, Seattle, Wash., for respondent.
Before HEALY and BONE, Circuit Judges, and BOWEN, District Judge.
PER CURIAM.


1
These cases were heard together in the Tax Court and a single opinion and decision rendered. They are here on the Commissioner's petition to review. For the reasons given in the Tax Court's opinion, 14 T.C. 453, the decision of that court is affirmed.